DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed on 07/03/2019 is acknowledged and has been entered. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12-29, in the reply filed on 09/26/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  As a first issue, the term ---comprises--- should be added into line 4 after “bioreactor” and the term “comprises” should be cancelled from lines 5, 7, and 11; or alternatively, the term ---further--- should be added after “comprises” in lines 7 and 11 – either of which would keep continuity when describing the composition of the bioreactor. As a second issue, ---the system--- should be added before “further comprising” in line 12 to clarify how “(d)” links to “(a)-(c)” of claim 1. As a third issue, the phrase ---, wherein the pump is--- should be added before “configured to” in line 14.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the claim omits the word ---of--- which should be added after “system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 29, the examiner notes that the claimed subject matter does not appear in scope in the specification except to restate, verbatim, the claim limitation (see [0019]) which is not substantive, much less adequate/sufficient, disclosure of the claimed subject matter. Therefore the computer being configured to accept ultrasound image input and output percent cellularization of the engineered tissue sample is not adequately described to allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claims. For compact prosecution purposes  the examiner also notes that the much narrower “percent endothelialization” (aka “percent endothelial coverage”, something which regards only the vascular surfaces) if generating using multiple US images specifically taken under endothelial cell targeting contrast (as the applicant, correctly, makes no representation as to US being able to resolve endothelial cells without such contrast), is adequately described. In other words, [0043] and [0065] describe how this uses contrast agent and how to target the contrast agent to the endothelial cells respectively which is then used by [0136] which describes that acoustic angiography under contrast can be used to determine the percentage of the vessel length which is seeded giving the applicant the images shown in Figs. 9, and from there the percentage can be generally/qualitatively (see [0032]) or specifically/quantitatively (see [0159]) determined. As both the input and output and terminology used by this process are vastly different from what is claimed and as the necessary sub-steps to enact what is actually disclosed are not claimed, the examiner has chosen to regard this issue as one of written description and not scope-of-enablement despite the fact that a somewhat similar feature of narrower scope is described in the specification because the scope of what is adequately described is so different as to be incompatible with the claim language.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-21 and 23-26 the claims recite either or both of methodological limitations and limitations on the content and construction of an engineered tissue (i.e. a natural or human organism) that have no clear examinable meaning and are prima facie indefinite in each instance as they have no clear impact on the structures of the invention. In some instances the examiner notes that the claim has a readily apparent fix, e.g. claim 14 merely needs “that binds” to be replaced by ---configured to bind--- to address the function of a structure instead of a step or intended use. In other instances, at least in light of the specification, it appears that there is a correct interpretation for the examiner to use even if not truly present in the claim language, e.g. in claim 17 it is clear that ligand should be interpreted as being “configured to” bind to a collagen matrix and that the remaining limitations regard only how a portion of the tissue is cellularized during use and therefore should be removed/treated as inherent as it addresses the intended method of use of the contrast agent and not its structure. However, for some claim limitations, e.g. the entirety of claim 23, there is simply no viable examinable interpretation of the claim as no portion of the claim addresses a structure of the invention or would have any clear or examinable effect on any previously claimed structure; e.g. it will be presumed for examination purposes that claim 23 is inherent in any proper rejection of claim 1 because the only clear portion of the claim is “the system of claim 1” as it is unclear how, or even if, the structure of the bioreactor would change depended on what tissue is housed therein during use. Moreover the examiner reiterates that all cited claims are affected even if they do not relate specifically to the tissue. For example claim 26 limits what the fluid does which has no examinable meaning in the context of an apparatus and the remaining statements appear to be inherent (i.e. any fluid outlet can function as a drain to remove fluid that may contain the contrast agent) such that the claim is still similarly affected for reasons entirely unrelated to the tissue which plays such a large role in rendering many of the other cited claims indefinite. As such and in each instance the claims will be examined below as best understood and in each instance the applicant is urged to redraft the claimed limitations as functions of the structural components of the invention or otherwise to simply cancel the claimed limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130177972 A1 by Green et al. (hereafter Green).

Regarding claim 1, Green teaches: 1. A system for analyzing cell distribution in an engineered tissue sample (see Green’s Title and/or Abstract), the system comprising:
(a) a bioreactor for generating the engineered tissue sample (See Green’s [0006] noting e.g. “the present invention relates generally to systems and methods for growing and analyzing two-dimensional (2D) and three-dimensional (3D) tissues, tissue complexes and organs … these features may be embodied in bioreactors”. While the foregoing citation, despite being rudimentary, fully reads on the claim language; for compact prosecution purposes, the examiner notes that Green’s [0067] teaches the basics of 3D printing of scaffolds for recellurization and [0377]-[0385] provide full details of the 3D printer arrangement that is both fully capable of, and specifically used in the method of, generating and depositing cells on a scaffold which, as best understood, teaches even the narrowest possible interpretation of what could be meant by “generating the engineered tissue sample”);
(b) an imaging system comprising at least one ultrasound transducer for acquiring ultrasound images from an engineered tissue sample present in the bioreactor (Green utilizes any of myriad imaging modalities including US per se, see e.g. Green’s [0024], [0027] both of which regard external US that propagates through the walls/structures of the bioreactor, [0149] which in particular both iterates that when Green refers to pressure images this can be US and also that this can be PAT which also uses a transducer for acquisition, [0272], [0288] which includes image display and processing of US, [0304] which presents and alternative arrangement (i.e. internal to the chamber versus the external arrangement discussed in other areas such as [0024]), [0388] etc. ); and
(c) a processing unit configured to analyze the ultrasound images acquired by the ultrasound transducer from the engineered tissue sample in order to output measured characteristics of the engineered tissue sample (see Green’s [0362]-[0368] and note that all of the disclosed processing steps are intended to be computer implemented; from there, see Green’s [0272] or [0288] which addresses displaying US images (e.g. the characteristic can be acoustic impedance/acoustic reflectance and thus the image formation is the analysis and the characteristic is the image data itself) and also displaying the image in order to determine/analyze the tissue’s condition (e.g. [0272] states “determination of a condition of tissue or organ involved superimposing two or more data sets into a single image” and includes US per se clearly showing both analysis and output of characteristics/condition), or to compact prosecution it can be further noted that Green performs further analysis beyond  mere image formation and in fact processes the US or other sensor data to determine many characteristics of the tissue such as at [0238]-[0241] or [0247] for a computer control system that performs analysis on the sensor data, with the range of sensors being such that it includes US being addressed above, likewise [0349]-[050] discusses determining cellularity and viability from the sensor data, among other derived measures which could be additional or alternative characteristics).

Regarding claims 2-3, Green teaches: 2. The system of claim 1 wherein the ultrasound transducer is configured be located external to the bioreactor when acquiring the ultrasound images. 3. The system of claim 2 wherein the ultrasound transducer is configured to obtain the ultrasound images through an acoustically transmissive window in the bioreactor (regarding both of these see Green’s [0024], [0027], [0149], and [0388] each of which iterate that the components of the invention can serve as a window to allow the external acquisition of US among other modalities with performing the US imaging being taught above in regards to claim 1).

Regarding claim 4, Green teaches: 4. The system of claim 1 wherein the ultrasound transducer is configured to be located in the bioreactor when acquiring the ultrasound images (See Green’s [0281] and [0304] which show that the US transducer can be in contact with the tissue/in the bioreactor chamber).

Regarding claim 5, Green teaches: 5. The system of claim 4 wherein the bioreactor comprises a three dimensional printer for generating the engineered tissue sample through a three dimensional printing process (see Green’s [0064] or [0377]-[0385] which covers that the printer can be a 3D printer for generating a 3D scaffold and which covers in all due detail a printer arrangement fully capable of this and much more, respectively).

Regarding claim 6, Green teaches: 6. The system of claim 5 wherein the ultrasound transducer is interchangeably couplable to the three dimensional printer for acquiring the ultrasound images (as best understood, see Green’s [0127] noting that the components can each be added or removed from the bioreactor thus they are fully capable of being interchangeable including both the sensors (such as the US sensors) and manipulators (such as the printer) per se).

Regarding claim 7, Green teaches: 7. The system of claim 5 wherein the ultrasound transducer is separate from the three dimensional printer for acquiring the ultrasound images (see Green’s description of the 3D printer in [0377]-[0385] and note that the US sensor is not stated to be present so as to meet this negative limitation on the printer composition).

Regarding claim 8, Green teaches: 8. The system of claim 1 wherein the ultrasound transducer is configured to generate ultrasound energy to image an ultrasound contrast agent configured to bind to the engineered tissue sample (as best understood it is inherent that the act of ultrasound imaging requires a transducer that generates the ultrasound energy. Furthermore, the examiner note that additional information about ultrasound contrast agents (UCA) has been added into the conclusion section which the applicant may find informative if and when they decide to amend the claims to positively recite the UCA).

Regarding claim 9, Green teaches: 9. The system of claim 8 wherein the processing unit is configured to output an indication of an amount of the ultrasound contrast agent bound to the engineered tissue sample (as best understood this is taught by providing a US image, see Green’s [0272] or [0288], as this will show the contrast if it exists; however and to compact prosecution to the upmost the examiner notes that the conclusion section includes information about using UCAs in imaging procedures).

Regarding claim 10, Green teaches: 10. The system of claim 1, wherein the bioreactor: (i) comprises an interior region for holding the engineered tissue sample; (ii) comprises one or more input lines and one or more exit lines, both in fluid communication with the bioreactor for introducing a fluid into the interior region and removing the fluid from the interior region; and (iii) comprises a window that is transmissive to ultrasound waves; and further comprising: (d) a pump connected to at least one of the one or more input lines and/or to at least one of the one or more exit lines configured to regulate flow of the fluid into and out of the interior region (regarding each of these see Green’s [0010] and/or [0027] noting that the bioreactor comprises a chamber (i.e. an interior region) with plural inlet and outlet ports which connects to a pump and where the latter of these also iterates that the material for the chamber, among other materials, is US transmissive so as to be a window).

Regarding claim 12, Green teaches: 12. The system of claim 10, wherein at least one of the one or more input lines comprises an inlet port configured to permit introduction of a reagent into the fluid under conditions such that the reagent perfuses the engineered tissue sample (as best understood this is inherent in the showing that inlet ports exists (see parent claim 10); such that the claim limitations are taught as best understood. However and to be fully responsive to the claimed limitations the examiner notes that the inlet ports are ascribed the function of inletting fluids and the outlet ports are ascribed the function of removing fluids, e.g. see Green’s [0095] so as to be clearly fully capable of the claimed limitations. Additionally while not germane to the current claim drafting the examiner notes that it may compact prosecution to iterate that reagents such as growth media can (and are) introduced through these ports and that this can even encompass contrast agents per se, such as at [0266]-[0267]. Likewise and to further compact prosecution the examiner also notes that certain features of the applicant’s specified reagents are also addressed below in the conclusion section such that if and when the applicant decides to positively recite and narrow the choice of reagent the use of UCAs will already be addressed).

Regarding claim 13, Green teaches: 13. The system of claim 12, wherein the reagent comprises a contrast agent (as best understood this is inherent; however and to compact prosecution to the upmost the examiner notes that Green’s [0266]-[0267] addresses adding and imaging contrast agents and also that the conclusion section includes information about UCAs per se).

Regarding claim 14, Green teaches: 14. The system of claim 13, wherein the contrast agent comprises a ligand that specifically binds to a target molecule present in the engineered tissue sample  (as best understood this is inherent; however and to compact prosecution to the upmost the examiner notes that the conclusion section includes information about using UCAs engineered with specific ligand-receptor pairs per se).

Regarding claim 15, Green teaches: 15. The system of claim 14, wherein the ligand comprises an antibody or an antigen-binding fragment thereof that specifically binds to the target molecule (as best understood this is inherent; however and to compact prosecution to the upmost the examiner notes that the conclusion section includes information about using UCAs engineered with specific antibodies per se).

Regarding claim 16, Green teaches: 16. The system of claim 14, wherein the target molecule is present in the engineered tissue sample and is accessible to the ligand in locations of the engineered tissue sample that are decellularized or non-cellularized (as best understood this is inherent; however and to compact prosecution to the upmost the examiner notes that the conclusion section includes information about using UCAs engineered with specific ligand-receptor pairs per se such that, at least insofar as it affects the actual invention (i.e. regarding the structure of the contrast agent, not – as claimed – the structure of the target molecule expressed by a living tissue that is outside of the realm of that which can be claimed) one could choose to engineer the UCA with a ligand that would be expected to be present in a particular tissue).

Regarding claim 17, Green teaches: 17. The system of claim 16, wherein the ligand binds to a collagen matrix present in a decellularized or non-cellularized region of the engineered tissue sample (as best understood this is inherent; however and to compact prosecution to the upmost the examiner notes that the conclusion section includes information about using UCAs to target specific tissues/proteins).

Regarding claim 18, Green teaches: 18. The system of claim 14, wherein the target molecule is present in the engineered tissue sample and is accessible to the ligand in locations of the engineered tissue sample that are recellularized (as best understood this is inherent as it addresses only where and how a biological tissue will express protein though, again, for compact prosecution purposes the examiner notes that the conclusion section includes information about using UCAs to target specific tissues/proteins).

Regarding claim 19, Green teaches: 19. The system of claim 18, wherein the target molecule is present in the engineered tissue sample only in locations of the engineered tissue sample that are recellularized (as best understood this is inherent as it addresses only where and how a biological tissue will express protein though, again, for compact prosecution purposes the examiner notes that the conclusion section includes information about using UCAs to target specific tissues/proteins).

Regarding claim 20, Green teaches: 20. The system of claim 14, wherein the target molecule is a molecule expressed by an endothelial cell (as best understood this is inherent as it addresses only where and how a biological tissue will express protein though, again, for compact prosecution purposes the examiner notes that the conclusion section includes information about using UCAs to target specific tissues/proteins such as P-selectin, a molecule expressed by endothelial cells).

Regarding claim 21, Green teaches: 21. The system of claim 20, wherein the molecule expressed by an endothelial cell is selected from the group consisting of CD31, P-selectin, E-selectin, VEGF-R2, and α.sub.vβ.sub.3 integrin (as best understood this is inherent as it addresses only where and how a biological tissue will express protein though, again, for compact prosecution purposes the examiner notes that the conclusion section includes information about using UCAs to target specific tissues/proteins such as P-selectin, a molecule expressed by endothelial cells).

Regarding claim 22, Green teaches: 22. The system of claim 10, wherein the flow of the fluid in the bioreactor is interruptible to stop perfusion of the engineered tissue sample (see Green’s [0097] noting that the flow is controlled by the control system and can be continuous or periodic (i.e. interrupted) as needed).

Regarding claim 23, Green teaches: 23. The system claim 1, wherein the engineered tissue sample comprises a liver scaffold, a lung scaffold, or a kidney scaffold (as best understood this is inherent. For compact prosecution purposes the examiner notes that it is also taught by Green, e.g. at [0024] where the scaffold used in the method can specifically be lung or liver or kidney per se).

Regarding claim 24, Green teaches: 24. The system of claim 23, wherein the engineered tissue sample is decellularized (as best understood this is inherent. For compact prosecution purposes the examiner notes that this is also taught by Green, e.g. at [0024] where the scaffold used in the method can specifically be a decellularized organ/tissue).

Regarding claim 25, Green teaches: 25. The system of claim 1, wherein the engineered tissue sample comprises a bioprinted organ or tissue (as best understood this is inherent. For compact prosecution purposes the examiner notes that this is also taught by Green, e.g. at [0024] where the scaffold used in the method can be a printed biopolymer scaffold).

Regarding claim 26, Green teaches: 26. The system of claim 10, wherein the fluid carries an ultrasound contrast agent through the engineered tissue sample (it is unclear how or if the fluid would be affected thus this is presumed to be inherent as best understood. For compact prosecution purposes the examiner notes that Green teaches the use of contrast agents in [0266]-[0267] and images generated using both contrast and ultrasound in [0288] and also the use of pumping fluids using lines and reservoirs in  myriad places such as [0010], [0027], [0085] etc.), and wherein at least one of the at least one exit lines is configured to selectively route output of fluid from the bioreactor to remove a portion of the contrast agent that does not bind with the engineered tissue sample from the bioreactor (as best understood this only requires that at least one exit line exist and is therefore inherent in the rejection of claim 10. For compact prosecution purposes the examiner also notes that Green teaches that the inlet ports are ascribed the function of inletting fluids and the outlet ports are ascribed the function of removing fluids, e.g. see Green’s [0095] so as to be clearly fully capable of the claimed limitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of Estimating Cell Concentration in Three-Dimensional Engineered Tissues using High Frequency Quantitative Ultrasound by Mercado et al. (hereafter Mercado)

Regarding claim 27, Green teaches that multiple surfaces are configured to accept the US imaging components (e.g. see Green’s [0027]), but never explicitly states how the US imaging is positioned relative to these surfaces and therefore fails to explicitly teach: “27. The system of claim 1, wherein the ultrasound transducer is connected to the bioreactor via a docking mechanism that permits two-dimensional or three-dimensional movement of the ultrasound transducer relative to the engineered tissue sample.”
However Mercado in the same or eminently related field of monitoring engineered tissues (see Mercado’s Abstract) teaches that US imaging can be conducted using a docking mechanism that permits 3D movement of the transducer relative to the tissue sample (see Mercado’s Figs. 1a-b noting the 3 axis positioner connected to the transducer).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the device of Green with the use of the docking mechanism for 3D positioning taught by Mercado in order to advantageously allow for accurate scanning of the transducer (see Mercado’s Backscater data acquisition section and note that this setup allows for scanning in multiple directions, something quite advantageous and something which allows for the selection of contiguous ROIs).

Claim(s) 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, alone, or alternatively as evidenced by Mercado.

Regarding claim 28, Green does not specify the operating range for the US imaging system and thus fails to explicitly teach: “28. The system of claim 1, wherein the ultrasound transducer is capable of receiving ultrasound signals of >5 MHz.”
However, the claimed limitation is a prima facie obvious variant of what is disclosed by Green in at least two ways. First, Green merely iterates that the invention uses US imaging but US imaging is by definition imaging in the range of >20kHz which encompasses and overlaps the claimed range so as to be prima facie obvious with respect thereto in the manner set forth in MPEP 2144.05(I). Secondly and alternatively one cannot use “US imaging” as this is a range of options and must have some actual implementation of the imaging system. To that end a > 5 MHz implementation is both prima facie suitable for imaging (e.g. this is common in many commercially available units) and also is recognized in the art as suitable for imaging tissue cultures as evidenced by Mercado (see Mercado’s Abstract and note that the frequency range of 13-47 MHz was used to image the engineered tissue samples).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to use US imaging at frequencies > 5 MHZ as the US imaging of undisclosed frequency taught by Green at least in light of the legal precedent provided by MPEP 2144.05(I) or alternatively MPEP 2144.07 as evidenced above.

Regarding claim 29, as best understood in light of the examiner interpretation issued above, Green teaches measuring the amount of/a metric of recellularization (see Green’s [0349]-[0350] noting that the cellular confluence is used “as a cue or marker for the level of organ development … or as a marker that the organ is ready”) and therefore computes the same information required by the claim as best understood; however, Green differs from the claim in two ways. First, while Green teaches that US among other data can be used in determining the condition of the tissue/organ (see Green’s [0272]), Green does not state which sensor’s data is being used to make the determination of the amount of cellular confluence so as to fail to explicitly teach that this is done specifically using the US data. Secondly Green states that this is a marker but not does not output this marker as a percentage per se. Therefore Green fails to fully teach: “29. The system of claim 1, wherein the processing unit is configured to accept ultrasound image input and output percent cellularization of the engineered tissue sample.”
However as best understood this is an obvious variant of what Green teaches as cited above. Specifically, and firstly Green already teaches that one of the data types involved in determining the condition of the tissue/organ can be US (see Green’s [0272]) and thus under the legal precedent provided by MPEP 2144.07 simply picking US from among the claimed options is prima facie obvious. This both stands on its own right and, at least in the alternative, can also be further evidenced to show that US is known to be suitable in the prior art (see Mercado’s Abstract). Secondly, while Green does not state that this marker is output as a percentage there are only so many ways in which one could provide the information in question and none of them change the actual computation done by the processor (i.e. none of them materially impact the scope of the computer as this is post-solution per se) thus outputting the marker as a percentage is mere design choice that could be made at the prerogative of the programmer of the sort that would be prima facie obvious in light of the legal precedent provided by MPEP 2144.04(I).
Therefore and as best understood (emphasis), it would have been prima facie obvious to one of ordinary skill in the art to use the US data in Green’s determination and also to output the marker as a percentage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

ENHANCED TARGETING OF ULTRASOUND CONTRAST AGENTS USING ACOUSTIC RADIATION FORCE, Acoustic Radiation Force Enhances Targeted Delivery of Ultrasound Contrast Microbubbles: In Vitro Verification, and Binding and detachment dynamics of microbubbles targeted to P-selectin under controlled shear flow – are a series of NPL publications detail exactly how to use generate and use ultrasound contrast labeled with cell adhesion molecules, in specific the P-selectin/PGSL ligand-receptor pair and demonstrate all facets and uses thereof (e.g. specifically binding to endothelial cells in the vasculature). So as to thoroughly demonstrate that such ultrasound contrast agents, their compositions, uses, targeting, etc. are old and well known in the art.

US 20080319375 A1 is a venerably old document which shows the generation and use of targeted microbubble compositions, both those containing gas for contrast purposes and those containing medicines or other reagents. More importantly in the context of the current action, while the foregoing references cited above take an exceedingly deep dive into one specific ligand-receptor pair and show just how old, well-known, and well-characterized these targeted ultrasound contrast agents, their uses, and their utility really are the ‘375 document instead demonstrates each and every one of the applicant’s disclosed targeting moieties among myriad others where ‘375 demonstrates microbubble with surfaces that can be coated with/targeted to any one of the entire immunoglobulin superfamily (including the CAM molecules e.g. CD31 among many others), the selectins (both E and L among many others), the lecitns, the integrins, numerous antibodies, various non-protein based cell adhesion molecules and cell identification moieties, etc. etc. with the particular surface molecule being chosen based on the intended cell target. As such it is also the case that targeting microbubbles to any particular type of cell using any of the claimed/specified (any numerous other non-specified) means are also well-known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793